Name: 82/426/EEC: Commission Decision of 10 June 1982 concerning animal health conditions and veterinary certification for imports of fresh meat from the United States of America
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  trade;  animal product;  America;  tariff policy
 Date Published: 1982-06-30

 Avis juridique important|31982D042682/426/EEC: Commission Decision of 10 June 1982 concerning animal health conditions and veterinary certification for imports of fresh meat from the United States of America Official Journal L 186 , 30/06/1982 P. 0054 - 0056 Finnish special edition: Chapter 3 Volume 15 P. 0052 Spanish special edition: Chapter 03 Volume 25 P. 0216 Swedish special edition: Chapter 3 Volume 15 P. 0052 Portuguese special edition Chapter 03 Volume 25 P. 0216 *****COMMISSION DECISION of 10 June 1982 concerning animal health conditions and veterinary certification for imports of fresh meat from the United States of America (82/426/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 81/476/EEC (2), and in particular Article 16 thereof, Whereas, following a Community veterinary mission, it appears that the animal health situation in the United States of America is excellent, stable and completely controlled by well-structured and organized veterinary services, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of the United States of America have confirmed that the United States of America has for at least 12 months been free from rinderpest, foot-and-mouth disease, African swine fever, classical swine fever, contagious porcine paralysis (Teschen disease) and swine vesicular disease and that no vaccinations have been carried out against those diseases during that time; Whereas the responsible veterinary authorities of the United States of America have undertaken to notify the Commission and the Member States, by telex or telegram, within 24 hours, of the confirmation of the occurence of any of the abovementioned diseases or the adoption of a decision to vaccinate against them; Whereas it is possible, without risk of spread of disease, to accept meat of domestic solipeds where such animals have spent part of the residency period in a neighbouring country if that country is on the list of countries referred to in Council Decision 79/542/EEC (3), in respect of meat of domestic solipeds; Whereas animal health conditions and veterinary certification must be adopted according to the animal health situation of the non-member country concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation from the United States of America of fresh meat of bovine animals, swine, sheep, goats and domestic solipeds conforming to the guarantees laid down in an animal health certificate which accords with the Annex hereto and which must accompany the consignment. 2. Member States shall not authorize imports of fresh meat from the United States of America other than those referred to in paragraph 1. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 This Decision shall apply from 1 January 1983. Article 4 This Decision is addressed to the Member States. Done at Brussels, 10 June 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 186, 8. 7. 1981, p. 20. (3) OJ No L 146, 14. 6. 1979, p. 15. ANNEX ANIMAL HEALTH CERTIFICATE for fresh meat (1) of bovine animals, swine, sheep, goats and domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: United States of America Ministry: Department: References: (Optional) I. Identification of meat Meat of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s) (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above has been obtained from: - in the case of bovine animals, swine, sheep and goats, animals which have remained in the territory of the United States of America for at least three months before being slaughtered or since birth in the case of animals less than three months old, - in the case of domestic solipeds, animals which have remained in the territory of the United States of America or a neighbouring country on the list referred to in Council Decision 79/542/EEC for meat of domestic solipeds, for at least three months before being slaughtered or since birth in the case of animals less than three months old, - in the case of fresh meat from swine, animals which have not come from holdings which for health reasons are subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks, - in the case of fresh meat from sheep and goats, animals which have not come from holdings which for health reasons are subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks. Done at , on (Signature of official veterinarian) Seal (1) Fresh meat means all parts of domestic animals of the bovine, ovine and caprine species and of domestic solipeds which are fit for human consumption and which have not undergone any preserving process, chilled and frozen meat being considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.